Exhibit 10.1

EXECUTION VERSION

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 27th day of January, 2020, by and among Navient Corporation, a Delaware
corporation (the “Purchaser”), and the entities set forth on the signature pages
hereto (other than the Purchaser) (collectively, the “Sellers”).

RECITALS

WHEREAS, each Seller owns the number of shares set forth next to such Seller’s
name on Annex A hereto (collectively, the “Shares”) of common stock, $0.01 par
value per share, of the Purchaser (the “Common Stock”), as of the date hereof;

WHEREAS, the Sellers desire to sell the Shares of Common Stock to the Purchaser
and the Purchaser desires to purchase the Shares of Common Stock from the
Sellers, on the terms and subject to the conditions set forth in this Agreement
(the “Repurchase”); and

WHEREAS, concurrently with the execution of this Agreement, the Sellers and the
Purchaser are entering into a letter agreement (the “Letter Agreement”).

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

1.1    Purchase and Sale. On the terms and subject to the conditions contained
in this Agreement, on January 29, 2020 (the “Closing Date”), the Sellers shall
sell, assign, transfer, convey and deliver the Shares of Common Stock to the
Purchaser, and the Purchaser shall purchase, acquire and accept the Shares of
Common Stock from the Sellers. The purchase price for the Shares of Common Stock
shall be $14.77 per Share, or an aggregate purchase price of $300,517,273.28
(the “Purchase Price”).

1.2    Closing. On the Closing Date, the Sellers shall deliver or cause to be
delivered to the Purchaser all of the right, title and interest of the Sellers
in and to the Shares of Common Stock by an appropriate method reasonably
acceptable to the Purchaser and the Sellers, together with all documentation
reasonably necessary to transfer to the Purchaser all rights, title and interest
in and to the Shares of Common Stock. On the Closing Date, the Purchaser shall
pay to the Sellers, against delivery of the Shares of Common Stock, the Purchase
Price in cash by wire transfer of immediately available funds in accordance with
wire transfer instructions provided by the Sellers to the Purchaser prior to the
Closing Date.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers hereby makes the following representations and warranties in
respect of itself or its Shares of Common Stock to the Purchaser, each of which
is true and correct on the date hereof and shall survive the Closing Date:

2.1    Good Title. Such Seller is the sole beneficial owner of the Shares of
Common Stock set forth next to such Seller’s name on Annex A hereto and has good
and valid title to such Shares of Common Stock, free and clear of any and all
mortgages, pledges, encumbrances, liens, security interests, options, charges,
claims, deeds of trust, deeds to secure debt, title retention agreements, rights
of first refusal or offer, limitations on voting rights, proxies, voting
agreements, limitations on transfer or other agreements or claims of any kind or
nature whatsoever (collectively, “Liens”), and at the Closing, upon the sale and
delivery of, and payment for, such Shares as provided herein, such Seller shall
convey to the Purchaser good and valid title to such Shares, free and clear of
all Liens. Such Seller has full power and authority to transfer full legal
ownership of the Shares of Common Stock set forth next to such Seller’s name on
Annex A hereto to the Purchaser and is not required to obtain the approval of
any person or governmental agency or organization to effect the sale of such
Shares of Common Stock.

2.2    Existence and Authority. Such Seller is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Such Seller has all requisite competence, power and authority to execute and
deliver this Agreement and the Letter Agreement, to perform its obligations
hereunder and thereunder and to consummate the transaction contemplated hereby
and have taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the Letter Agreement.

2.3    Authorization of Agreement. This Agreement has been duly and validly
authorized, executed and delivered by such Seller.

2.4    Absence of Violations; No Conflicts. The execution and delivery of this
Agreement by such Seller and the sale of the Shares of Common Stock set forth
next to such Seller’s name on Annex A hereto by such Seller pursuant to this
Agreement have not violated and will not violate the organizational documents of
such Seller, any provision of law or regulation or any material contract to
which such Seller is a party, or any order or decree of any governmental
authority to which such Seller is subject.

2.5    Absence of Proceedings. No actions, suits, investigations or proceedings
before or by any court or governmental agency, body or authority, or arbitrator
are pending or, to the best of such Seller’s knowledge, threatened or
contemplated, that could impair the ability of such Seller to perform its
obligations hereunder or to consummate the transaction contemplated hereby.

2.6    Absence of Manipulation. Such Seller has not taken, directly or
indirectly, any action which would reasonably be expected to constitute
stabilization or manipulation of the price of Common Stock to facilitate the
sale of the Shares of Common Stock.

 

2



--------------------------------------------------------------------------------

The Purchaser’s obligation to purchase the Shares of Common Stock from the
Sellers on the Closing Date is subject to the continued truth and accuracy, as
of the Closing Date, of the foregoing representations and warranties and the
acknowledgements and agreements set forth in the Letter Agreement; this
condition may be waived by the Purchaser in its sole and absolute discretion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is true and correct on the date hereof and shall survive
the Closing Date:

3.1    Existence and Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Purchaser has all requisite competence, power and authority to
execute and deliver this Agreement and the Letter Agreement, to perform its
obligations hereunder and thereunder and to consummate the transaction
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the Letter Agreement.

3.2    Authorization of Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Purchaser.

3.3    Absence of Violations; No Conflicts. The execution and delivery of this
Agreement by the Purchaser and the purchase of the Shares of Common Stock by the
Purchaser pursuant to this Agreement have not violated and will not violate the
organizational documents of the Purchaser, any provision of law or regulation or
any material contract to which the Purchaser is a party, or any order or decree
of any governmental authority to which the Purchaser is subject.

3.4    Absence of Proceedings. No actions, suits, investigations or proceedings
before or by any court or governmental agency, body or authority, or arbitrator
are pending or, to the best of the Purchaser’s knowledge, threatened or
contemplated, that could impair the ability of the Purchaser to perform its
obligations hereunder or to consummate the transaction contemplated hereby.

The Sellers’ obligation to sell the Shares of Common Stock to the Purchaser on
the Closing Date is subject to the continued truth and accuracy, as of the
Closing Date, of the foregoing representations and warranties; this condition
may be waived by the Sellers in their sole and absolute discretion.

ARTICLE IV

MISCELLANEOUS PROVISIONS

4.1    Governing Law. This Agreement shall be construed and enforced in
accordance with, and be governed by, the internal laws of the State of Delaware,
without giving effect to its conflict of laws, principles or rules to the extent
that such principles or rules would

 

3



--------------------------------------------------------------------------------

require the application of the laws of another jurisdiction, and the parties
hereto consent to the exclusive jurisdiction of the federal and state courts
located in the State of Delaware to resolve any dispute relating to this
Agreement or the transaction contemplated hereby. Each party hereto waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any action, suit or proceeding arising out of or relating
to this Agreement or the transaction contemplated hereby.

4.2    Survival. Each of the representations, warranties, acknowledgements, and
agreements contained in this Agreement and the Letter Agreement shall survive
the Closing Date. Notwithstanding any knowledge of facts determined or
determinable by any party hereto by investigation, each party hereto shall have
the right to fully rely on the representations, warranties, acknowledgements and
agreements of the other party contained in this Agreement, the Letter Agreement
or in any other documents or papers delivered in connection herewith. Each
representation, warranty, acknowledgement and agreement of the parties hereto
contained in this Agreement and the Letter Agreement is independent of each
other representation, warranty, acknowledgement and agreement. Except as
expressly set forth in this Agreement or the Letter Agreement, no party hereto
has made any representation warranty, covenant or agreement.

4.3    Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transaction contemplated hereby.

4.4    Costs and Expenses. Each party hereto shall each pay their own respective
costs and expenses incurred in connection with the negotiation, preparation,
execution and performance of this Agreement.

4.5    No Waiver. Any waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

4.6    Successors and Assignees. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the parties hereto and their respective
successors and permitted assignees. Any assignment of this Agreement by the
Sellers without prior written consent of the Purchaser shall be void. Nothing in
this Agreement will confer any rights upon any person that is not a party hereto
or a successor or permitted assignee of a party hereto.

4.7    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

4



--------------------------------------------------------------------------------

4.8    Counterparts. This Agreement shall be a binding contract only upon
execution by each party hereto and may be executed in one or more counterparts
and by scanned computer image (such as pdf), each of which will be deemed to be
an original copy of this Agreement. For the avoidance of doubt, no party hereto
shall be bound by any contractual obligation to the other parties hereto
(including by means of any oral agreement) until all counterparts to this
Agreement and the Letter Agreement, have been duly executed by each of the
parties hereto and delivered to the other parties hereto (including by means of
electronic delivery).

4.9    Entire Agreement; Amendments. This Agreement and the Letter Agreement
contain the entire agreement of the parties hereto with respect to the subject
matter of this Agreement and supersede all other prior agreements,
understandings, statements, representations and warranties, oral or written,
express or implied, between the parties hereto and their respective affiliates,
representatives and agents in respect of the subject matter of this Agreement.
This Agreement or any provision hereof may be waived, altered or amended only by
an instrument in writing duly executed by the Sellers and the Purchaser.

4.10    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.11    Interpretation. The parties hereto acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER: NAVIENT CORPORATION By:  

/s/ Mark L. Heleen

Name:   Mark L. Heleen Title:   EVP, Chief Legal Officer and Secretary

 

 

 

 

 

 

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

THE SELLERS:

CANYON CAPITAL ADVISORS LLC, on behalf of the following funds:

Canyon Value Realization Fund, L.P.

The Canyon Value Realization Master Fund, L.P.

Canyon Balanced Master Fund, Ltd.

Canyon-GRF Master Fund II, L.P.

EP Canyon Ltd

Canyon Value Realization MAC 18 Ltd

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

 

 

 

 

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

 

SELLER

   SHARES OF COMMON STOCK TO
BE SOLD TO THE COMPANY

Canyon Value Realization Fund, L.P.

   4,277,500

The Canyon Value Realization Master Fund, L.P.

   9,790,040

Canyon Balanced Master Fund, Ltd.

   5,111,254

Canyon-GRF Master Fund II, L.P.

   621,474

EP Canyon Ltd

   430,290

Canyon Value Realization MAC 18 Ltd

   115,906   

 

TOTAL HOLDINGS

   20,346,464   

 